Citation Nr: 0600197	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  05-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating greater than 30 percent 
for degenerative joint disease, left shoulder, with 
acromioclavicular impingement.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1941 to October 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied an increased rating for a left 
shoulder disability, rated at 30 percent, and denied 
entitlement to TDIU. 


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the claims decided herein has been obtained by the RO, and 
the veteran was provided all necessary notice on this claim.

2. The veteran's left shoulder disability is manifested by 
significant limitation of motion and functional impairment. 

3.  The veteran's dominant hand is his left hand.

4.  The veteran's only service-connected disability is his 
left shoulder condition, which will be rated as 40 percent 
disabling following this decision.  This evaluation does not 
meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

5.  The veteran has a high school education, as well as 
approximately two years of college, and he reports he last 
worked in the late 1970s as an owner of a feed mill. 

6. The veteran's service-connected disability does not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 40 percent, but no 
higher, have been met for degenerative joint disease, left 
shoulder, with acromioclavicular impingement. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5201 (2005).

2. The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis. 38 
C.F.R. §§ 3.340, 4.16 (a)-(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions; VA examination reports from 
April 2001, February 2003, March 2004, and May 2004; VA 
outpatient treatment records; service medical records; 
examination reports from entrance and separation; and 
February 1945 excerpts from the veteran's personal diary. 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, each piece of evidence submitted by the appellant 
or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-
81(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence). Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, with regard to each 
claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran was service-connected for a left shoulder 
disability in June 2001 where the RO determined his current 
disability to be directly related to a motorcycle accident 
that occurred in service. The veteran initiated his claim for 
an increased rating for his service-connected left shoulder 
disability, currently rated at 30 percent, and for 
entitlement to TDIU in February 2004. The RO denied both 
claims. The veteran appeals on the basis that his left 
shoulder injury requires him to take four prescription 
medications for the pain, and the side effects of these 
medications renders it "impossible" to work.

Left Shoulder Disability

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity. This evaluation 
includes functional disability due to pain under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59. See also DeLuca 
v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

Diagnostic Code 5201 provides for ratings based on limitation 
of motion of the arm. A veteran's disability is rated at 20 
percent disabling if it limits the motion of the arm at 
shoulder level. If the veteran's disability results in 
greater limitation of motion of the arm, the ratings depend 
on whether the disability affects the veteran's dominant or 
minor side. Dominant side disabilities, under Code 5201, are 
rated 30 percent for limitation of the arm midway between 
side and shoulder level and 40 percent for limitation of the 
arm to 25 degrees from the side. Minor side disabilities, on 
the other hand, are rated 20 percent and 30 percent 
respectively. 38 C.F.R. § 4.71a, DC 5201. 

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71, Plate I. With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder. Id. With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees). Id. With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees). Id.



Here, the medical evidence shows significant decreased 
mobility of the veteran's left arm, along with atrophy 
indicative of functional impairment and disuse, but the 
evidence conflicts as to whether the veteran's dominant hand 
is right or left. The veteran underwent a VA examination in 
March 2004. The examiner indicated the veteran's loss of 
motion as follows: 

Left shoulder is markedly weak, forward flexion to 
30 degrees....Veteran cannot tolerate abduction of 
his shoulder on the left at all. He can internally 
rotate his left shoulder to 90 degrees. He cannot 
externally rotate it on his own at all.

The examiner diagnosed the veteran with "degenerative 
changes of the left shoulder with associated rotator cuff 
impingement" stating that the disability is "at least as 
likely as not directly related to the dislocation of his 
shoulder that he suffered in the service." The report also 
noted that the veteran suffered a stroke affecting the 
function of his left side, but the examiner concluded that 
"it would be pure speculation to guess at what percentage or 
what amount of this loss of function is due to his stroke and 
what is due to the arthritic changes in his shoulder." 
Accordingly, the Board considers the reported limitation of 
motion to be due to the service-connected disability. See 38 
U.S.C.A. § 5107(b). Under the veteran's medical history, the 
VA examiner described the veteran as left-handed. 

The veteran also underwent a VA examination in May 2004 where 
the examiner noted, "Patient has very poor muscle strength 
on the left upper extremity and he has a sling in place. 
Patient is able to wiggle fingers only." This VA examiner 
indicated that the veteran's dominant hand is his right hand. 
It is noteworthy that the veteran also underwent two prior VA 
examinations in April 2001 and February 2003. The April 2001 
examiner described the veteran as right-handed, while the 
February 2003 examiner described the veteran as left-handed. 

As discussed above, there is adequate medical opinion showing 
that the veteran's limitation of motion in his arm has 
reached the most disabling level under diagnostic code 5201. 
There are conflicting opinions, however, as to whether the 
veteran is left-handed or right-handed. The June 2004 RO 
rating decision continued a 30 percent rating for the 
veteran's left-shoulder disability under the presumption that 
the disability affected the veteran's minor side.  VA's 
regulations indicate that handedness for the purpose of a 
dominant rating will be determined by the evidence of record.  
38 C.F.R. § 4.69. 

From the record, it is apparent that the veteran considers 
himself to be left-handed. In his February 2004 increased 
rating claim, his wife signed his name noting below the 
signature that, "due to his being left-handed, he's had a 
stroke and can't write his name." The statement is 
particularly credible because the veteran is not claiming an 
increased rating based on being left-handed. Rather, he seeks 
higher compensation based on increased pain and the side 
effects suffered from the prescription medications he takes 
for pain. Also part of the record is a diary excerpt written 
by the veteran in February 1945 around the time of the 
motorcycle accident injuring his shoulder. In relaying his 
experiences of dealing with an injured left shoulder, the 
veteran wrote, "I had a lot of fun trying to shave myself 
with my right hand, but I got the job done." The statement 
leads to the inference that the veteran considers himself 
left-handed. The diary excerpt is also particularly credible 
because it was submitted by the veteran for the purpose of 
proving his service connection claim and not for the purpose 
of proving handedness. 

The Board is left with two VA examinations describing the 
veteran as right-handed, two VA examinations describing the 
veteran as left-handed, and statements from the veteran and 
his wife indicating that the veteran considers himself to be 
left-handed. There is no reason to give more probative value 
to one VA examination over another. Given the circumstances 
surrounding the statements of the veteran and his wife, the 
Board finds their statements regarding his handedness to be 
credible. Any ambiguity in the record is, at the very least, 
in equipoise regarding whether the veteran's left shoulder 
disability affects his dominant or minor side, and he is 
entitled to the application of the benefit of the doubt. See 
38 U.S.C.A. § 5107(b). Accordingly, the Board finds that the 
veteran's disability affects his dominant side, entitling him 
to an increased rating of 40 percent under the criteria of 
Diagnostic Code 5201. 

No higher criteria under a different diagnostic code can be 
applied. There is no indication of scapulohumeral 
articulation or ankylosis of the scapula and humerus, and 
therefore DC 5200 does not apply. 38 C.F.R. § 4.71a, DC 5200. 
DC 5003 applies for any limitation of motion caused by 
arthritis, but is only applicable where the limitation of 
motion does not otherwise reach a compensable level. 38 
C.F.R. § 4.71a, DC 5003. This is not the case here. 

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).  However, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under Diagnostic Code 5201, the analysis required by 
DeLuca, supra, would not result in a higher schedular rating.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 40 percent for the veteran's left 
shoulder disability.

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. See 38 C.F.R. § 3.341(a) (1992); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992). The 
Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability. In other words, the BVA must 
determine if there are circumstances, apart from 
non- service-connected disabilities, that place 
this veteran in a different position than other 
veterans with an 80 [percent] combined disability 
rating. See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Neither non-service-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran has a high school education and approximately two 
years of college.  On his formal TDIU claim, he reported that 
he last stopped working in the late 1970s.  His primary work 
experience at that time was as an owner of his own business - 
a feed mill - in which he also drove trucks hauling feed.

Here, the veteran has only one service-connected disability, 
which is now rated at 40 percent. Therefore, he does not meet 
the minimum schedular criteria for a TDIU. It is the 
established policy of VA, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. § 4.16(a). The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed. 38 C.F.R. § 4.16(b). The 
rating board did not refer this case for extra-schedular 
consideration. 

The Board concludes the veteran is not unemployable due to 
his service-connected disabilities. The veteran claims that 
his service-connected left shoulder disability requires him 
to take four prescription medications and that the side 
effects of these medications make it impossible for him to 
work. The veteran has a very extensive list of non-service-
related health issues including residuals from a stroke 
severely affecting his ability to move the left side of his 
body.

The veteran underwent a VA examination in May 2004 where the 
examiner concluded that he was totally disabled due to his 
non-service-connected disabilities. The examiner opined as 
follows:

It is my medical opinion that the patient's non-
service connected conditions limit his ability to 
provide employment. I would give this gentleman a 
less than sedentary RFC and state that he is 
individually unemployable at this time. These 
medical conditions, except for the left shoulder 
complaints, I believe are all non-service 
connected. 

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify such a referral. There is no evidence of 
anything out of the ordinary, or not average, in the 
veteran's situation. The veteran's service-connected 
condition may affect his abilities to some degree, but there 
is no evidence that his left shoulder disability prevents him 
from being able to perform light or medium duty work, or some 
other type of substantially gainful employment as a result of 
these conditions. No medical professional has ever stated the 
left shoulder disability affects the veteran's ability to 
maintain employment. Indeed, the medical evidence 
specifically states otherwise.

The objective evidence as to the severity of the veteran's 
service-connected condition does not show that it would 
prevent him from performing all physical tasks. Even if he is 
unable to engage in prolonged physical activity as a result 
of his service-connected condition, there is no evidence 
showing that he is unable to be gainfully employed in 
sedentary positions. In this case, the preponderance of the 
evidence is against finding that the veteran's service-
connected disability alone makes him unemployable. There is 
no medical evidence showing that his service-connected 
condition is of such severity as to preclude gainful 
employment. In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough. A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment. See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363. In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the veteran's service-connected 
disability. Again, no medical professional has ever indicated 
that the veteran's service-connected disorder has rendered 
him unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education. The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted. In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable. See 38 U.S.C.A. 5107(b); 
Gilbert, supra.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in March 2004 prior to the RO's 
June 2004 decision. See 38 U.S.C.A. § 5103(a). That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the SOC.  

The RO's 2004 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession. However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claims. When considering the notification letters, the rating 
decision on appeal, and the statement of the case (SOC), as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims. See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant. However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II. Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied. Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless. See, e.g., 38 C.F.R. 
§ 20.1102; Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service medical records are in the 
file as well as post-service VA examinations and VA 
outpatient treatment records. The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The claimant was afforded examinations in April 2001, 
February 2003, March 2004, and May 2004. The examiners had 
the claims file to review. Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability. 38 C.F.R. § 3.327(a). Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect. Id. There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined. The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the most recent VA 
examination findings. The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since otherwise adequate VA examinations were conducted. 
VAOPGCPREC 11-95. The 2004 VA examination report is thorough 
and supported by detailed notes of the examination. The Board 
concludes the examination in this case is adequate upon which 
to base a decision.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Entitlement to an increased rating of 40 percent for 
degenerative joint disease, left shoulder, with 
acromioclavicular impingement is granted, subject to the laws 
and regulations controlling the award of monetary benefits.

Entitlement to a TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


